DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson U.S. Patent Number 7,193,546 in view of Coban et al PG PUB 2013/0117790.
Re Claims 1 and 8, Melanson teaches in figure 1, Delta-sigma Modulator 10 comprising  integrator 11 (See col. 1, lines 60-63), See figure 2A (a filter circuit), to receive and filter analog input signal with a receive chain of a receiver wherein the WIFI transceiver refer to intent of use and lacks patentable weight;  Quantizer 14 (a flash ADC circuit) coupled to an output of the integrator 11 and configured to generate a digital output signal based on the analog input signal; a feedback coupled to the output of the quantizer 14 (the flash ADC circuit) and configured to feed back the digital output signal via D/A 16 to a feedback path with the integrator 11 (the filter circuit) wherein the filter 11, the quantize 14 (the flash ADC circuit) and the D/A 16 (the feedback circuit) together has a STF and NTF associated therewith;  Control 21 (ADC control circuit) configured to adjust at least one of the NTF based operation of the ADC via the adjustable integrators [See Abstract, col. 3, lines 1-col. 4, 1-49 & col. 5, lines 60-65].  
Melanson fails to explicitly teach “adjust at least one of the STF an NTF based on a first mode of operation and a second, different mode of operation of the ADC.”.  However, Cohan et al teaches ADC are used widely in signal processing chains ranging from low-frequency applications such as voice to relatively high-frequency applications such as WIFI, DSL etc [0005] wherein when the selected application requires WiFi connectivity, the receiver can be modified to include a Wifi transceiver. Cohan et al further teaches the ADC includes several configurable of integrators corresponding to operational bandwidth of the application [0009].  By combining the teachings, the adjustable integrator in Melanson can be configured to support different mode of operation of the ADC.  One skilled in the art would have been motivated to be adaptive to different mode of operation of ADC.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 2 and 9, Cohan et al teaches the different modes are associated with different operating frequencies or bandwidth.
Re Claims 3 and 10, Cohan et al teaches the controller dynamically configures the configurable integrators during operation (modifying a topology of the filter circuit) in accordance to the operating mode (required bandwidth) of the ADC [0042] for reducing the STF [0027] and NTF [0044].
Re Claim 4, Melanson teaches in figure 1, Integrator 11 coupled in filter stages each having a feedback path associated therewith.
Re Claim 5, Melanson teaches in figure 1 teaches the feedback circuit includes the D/A 18 coupled to the respective feedback paths associated with the one or more filter stages.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson U.S. Patent Number 7,193,546 in view of Coban et al PG PUB 2013/0117790 as applied to Claim 1 above and further in view of Sarrigeorgidis et al PG PUB 2016/0095055.
Re Claim 6-7, Melanson in view of Coban fails to explicitly teach WIFI transceiver comprises a receive mode and a transmit mode each associated with “the first mode” and “second mode” respectively as claimed.  However, Sarrigeorgidis et al teaches UE comprising a WiFi communication circuitry [0071] having a transmit mode and receive mode [0081] wherein during receive mode, the receiver configuration may include adjusting one or more performance parameters of the ADC circuit such as the NTF of the ADC [0180] and during transmit mode, the transmitter configuration may include adjusting one or more performance parameters of the DAC circuit such as the NTF of the DAC [0199].  
By combining the teachings, the performance of the ADC/DAC circuit during the respective modes (transmit or receive modes) of the WiFi transceiver can be improved.
Therefore, it would have been obvious to one skilled in the art to have combined the teachings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472